Case 2:20-cv-03867-ODW-JEM Document 25 Filed 10/27/20 Page 1 of 2 Page ID #:209




 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11
     JAMES DAGGS et al.,                         Case № 2:20-cv-03867-ODW (JEMx)
12
                        Plaintiffs,              ORDER GRANTING PLAINTIFFS’
13
                                                 MOTION FOR LEAVE TO FILE AN
14         v.                                    AMENDED COMPLAINT [24]
15
     FCA US LLC, et al.,
16
17                      Defendants.
18
19         On October 5, 2020, Plaintiffs James Daggs and Rhonda Daggs moved for
20   leave to file an Amended Complaint (“Motion”), proposing to add counts and
21   allegations against existing Defendant FCA US LLC for a claim under the
22   Magnuson-Moss Warranty Act. (Mot., ECF No. 24.) Plaintiffs set the Motion to be
23   heard on November 2, 2020, and thus any opposition was due no later than October
24   12, 2020. See C.D. Cal. L.R. 7-9. To date, Defendant has filed no opposition. The
25   failure to file a timely opposition may be deemed consent to the granting of a motion.
26   C.D. Cal. L.R. 7-12; Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995).
27         After carefully considering the moving papers, the Court deems the matter
28   appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal.
Case 2:20-cv-03867-ODW-JEM Document 25 Filed 10/27/20 Page 2 of 2 Page ID #:210




 1   L.R. 7-15. Accordingly, the Court VACATES the hearing on November 2, 2020.
 2   The Court finds Plaintiffs have shown good cause to amend the complaint pursuant to
 3   Rule 15(a)(2) and Foman v. Davis, 371 U.S. 178 (1962). In light of Defendant’s
 4   failure to oppose and Plaintiffs’ showing of good cause, the Court GRANTS
 5   Plaintiff’s Motion.   The Court ORDERS Plaintiffs to file and serve the First
 6   Amended Complaint no later than October 30, 2020. See C.D. Cal. L.R. 15-1.
 7
 8         IT IS SO ORDERED.
 9
10         October 27, 2020
11
12                              ____________________________________
13                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
